Citation Nr: 1219189	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  03-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for gastroesophageal reflux disorder.

3.  Entitlement to service connection for healed duodenal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from October 1978 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2005 and December 2007, the Board remanded the case for additional development.

The Board notes that a 2001 VA examination report indicates that the objective testing for the Veteran's claimed reflux disorder found no evidence of reflux, but did reveal evidence of healed duodenal ulcers.  As the Veteran's reported symptoms are not attributable to reflux, the Board has expanded the claim to include the healed duodenal ulcers pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (Board must consider the veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim in determining the scope of a claim). 

The issues of entitlement to service connection for a low back disability and healed duodenal ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a gastroesophageal reflux disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for gastroesophageal reflux disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in March 2001 and January 2006 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and VA examination reports.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, letters dated in 2006 and 2008 requested information concerning current treatment the Veteran was receiving and attempts were made to obtain the Veteran's service separation examination.  The Veteran was notified in July 2007 that the record could not be obtained.  In addition, a VA examination was conducted as requested and appropriate testing was accomplished to determine whether the Veteran has a current gastroesophageal reflux disorder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument in support of his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he has a current reflux disorder which began during active service.  

The Veteran's service treatment records reveal that in a Report of Medical History completed in March 1978, he noted a positive history of frequent indigestion.  However, when questioned by the examiner, he denied having indigestion.  Physical examination was normal.  In February 1980, September 1986, and January 1991, the Veteran was seen for complaints diagnosed as acute gastroenteritis.  In September 1990 he reported a wrenching sensation in his stomach and slight pressure feeling in the mid chest.  The assessment was probable dyspepsia or gastroesophageal reflux.  In February 1992 the Veteran complained of bloating, heart burn, and a "foul odored burp".  The impression was acute gastroenteritis.  A March 1993 treatment record reflects the Veteran's complaints of headaches, increasing temperatures, nausea and heartburn.  The diagnosis was viral syndrome.  When seen in April 1999, the assessments include gastroesophageal reflux disease.  

On VA examination in November 2001, the Veteran reported that he had reflux disorder for five years and that he currently took over the counter antacids which worked.  His symptoms consisted of heartburn with no acid in the mouth or the nostrils.  He indicated that he had not undergone any upper GI examination or gastroscopy in the past.  Physical examination revealed that his abdomen was soft and nontender on palpation and pressure.  There was no epigastric tenderness or pain.  An upper gastrointestinal series performed during the VA examination showed healed duodenal ulcers but no gastroesophageal reflux disease.  The diagnoses included gastric hyperacidity and healed duodenal ulcers with residual structural changes of the duodenal bulb.

The Veteran was provided with a VA examination in March 2010.  The Veteran reported that he had suffered from recurrent reflux complaints since 1995, but that he was presently doing quite well.  He had no abdominal complaints, and his bowel movements and urination were normal.  He denied any stomach operations.  He occasionally took preparations for his acid reflux complaints which immediately gave him relief, but he could not remember the name of the medication.  Currently, he was not undergoing any therapy, since he reported being completely free of complaints.  The Veteran underwent an esophagogastroduodenoscopy at the examination.  The examiner noted no pathological findings over the entire length of the esophagus.  In particular, there was no indication of reflux, erosions, ulcerations or tumorous changes.  There was no definite evidence of an axial hiatal hernia.  The cardial orifice closed properly.  Fornix of stomach, corpus and antrum ventriculi were unremarkable.  Invervsion was unremarkable.  Pylorus closes, and the duodenal bulb and extrabulbar duodenum were unremarkable.  Helicobacter pylori could not be verified.  The examiner noted that the Veteran was informed of the findings.  

In light of the evidence of record, the Board finds that entitlement to service connection for a gastroesophageal reflux disorder is not warranted in this case.  The most probative evidence of record indicates he does not currently suffer from that disorder and has not suffered from this disorder during the course of the claim.  The Board notes that an April 1999 service treatment record showed a diagnosis of gastroesophageal reflux disease; however, this diagnosis was not confirmed by an actual diagnostic test.  Diagnostic testing performed on VA examination in November 2001 did not find any evidence of gastroesophageal reflux disease.  Moreover, on current VA examination in March 2010, diagnostic testing once a
gain noted no pathological findings over the entire length of the esophagus.  No gastrointestinal disability was found on current VA examination.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  In the instant case, the claim for service connection for gastric reflux disorder must be denied, because the first essential criterion for a grant of service connection -- evidence of a current gastroesophageal reflux disability upon which to predicate a grant of service connection -- has not been met at any time during the course of the claim. 

In addition to the medical evidence the Board has considered the assertions of the Veteran; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of current disability (a medical diagnosis), a matter within the province of trained medical professionals.  In this regard, the presence of gastrointestinal reflux disorder requires medical testing and expertise to determine.  As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on this question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, the lay assertions in this regard are not probative medical opinions.  In any event, the Board finds the medical conclusions on VA examinations are of greater probative value than the Veteran's lay assertions.  

For all the foregoing reasons, the Board finds that the claim for service connection for a gastroesophageal reflux disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for gastroesophageal reflux disorder is denied.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to adjudicating the Veteran's claim for entitlement to service connection for a low back disability.  In addition, as discussed in the Introduction, the Board notes that a claim for service connection for healed duodenal ulcer is raised by the record and is considered part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)
 
The Veteran claims service connection is warranted for a low back disability.  An undated report, apparently from the early 1990s shows that the Veteran described a shooting pain of two weeks duration from the top of his spine.  It was indicated that the Veteran had a low back strain at the time of onset of his neck pain.  No findings concerning the low back were made.  

Following a VA examination in November 2001, the pertinent diagnosis was mechanical low back pain.  

In the July 2009 remand, the Board directed that the Veteran be scheduled for a VA orthopedic examination.  The examiner was instructed to provide an opinion concerning whether it was at least as likely as not that any existing low back disability is related to service. 

The Veteran was afforded a VA orthopedic examination in March 2010.  The Veteran reported that his back pains began in 1993 while transporting a heavy safe and that he injured himself.  He stated that since this event he has had repeated, painful functional restrictions of his spinal column.  The diagnosis was chronic lumbar syndrome with myostatis insufficiency.  The examiner, however, did not address whether the diagnosed low back disability is related to service. 

Under the circumstances presented in this case, the Board finds that the case should be returned for an additional opinion.  Stegall v. West, 11 Vet. App. 268, 271   (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms). 

Concerning the claim for healed duodenal ulcers, the Board notes that the Veteran was treated on several occasions in service for complaints diagnosed as acute gastroenteritis at the time.  In September 1990 he reported a wrenching sensation in his stomach and slight pressure feeling in the mid chest.  The assessment was probable dyspepsia or gastroesophageal reflux.  In February 1992 the Veteran complained of bloating, heart burn, and a "foul odored burp".  The impression was acute gastroenteritis.  When seen in April 1999, the assessments include gastroesophageal reflux disease.  

On VA examination in November 2001, the Veteran reported that he had reflux disorder for five years and that he currently took over the counter antacids which worked.  His symptoms consisted of heartburn with no acid in the mouth or the nostrils.  An upper gastrointestinal series performed during the VA examination showed healed duodenal ulcers but no gastroesophageal reflux disease.  The diagnoses included gastric hyperacidity and healed duodenal ulcers with residual structural changes of the duodenal bulb.

The Veteran underwent a March 2010 VA examination wherein the Veteran reported that he had suffered from recurrent reflux complaints since 1995, but that he was presently doing quite well.  He stated he occasionally took preparations for his acid reflux complaints which immediately gave him relief, but he could not remember the name of the medication.  Currently, he was not undergoing any therapy, since he reported being completely free of complaints.  The Veteran underwent an esophagogastroduodenoscopy at the examination.  The examiner noted no pathological findings over the entire length of the esophagus.  In particular, there was no indication of reflux, erosions, ulcerations or tumorous changes.  There was no definite evidence of an axial hiatal hernia.  The cardial orifice closed properly.  Fornix of stomach, corpus and antrum ventriculi were unremarkable.  Inversion was unremarkable.  Pylorus closes, and the duodenal bulb and extrabulbar duodenum were unremarkable.  Helicobacter pylori could not be verified.  

Although the Veteran was shown to be doing well with no objective findings shown on the March 2010 VA examination, he did report experiencing symptoms during the course of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Accordingly, an opinion is needed as to whether the Veteran's symptomatology noted at times during the course of the claim is related to the healed duodenal ulcer noted on upper GI testing in November 2001, less than one year following discharge from service, and if so, whether such disorder is related to service.


Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided to a VA physician for review.  Following review of the claims file including the March 2010 examination findings, the examiner is requested to respond to the following: 

a. Is it at least as likely as not (50 percent probability or more) that any current low back disability arose during service or is otherwise related to the Veteran's period of active service?  In rendering the requested opinion, the physician should address the notation of the Veteran experiencing low back strain in a "Dec 16" report in the service treatment records (tabbed in volume 1 of service treatment record packet). 
b. Is gastric hyperacidity, as diagnosed on the November 2001, an actual disability, a symptom of an underlying disorder, or simply a normal variant in some people?  If the condition is an actual disability, is it at least as likely as not (50 percent probability or greater) that the condition arose during his military service or is otherwise related to service? 
c. Are any gastroesophageal symptoms reported during the course of the claim, frequently described as indigestion, as likely as not attributable to the healed duodenal ulcer with residual structural changes of the duodenal bulb noted on upper GI series in November 2001?  If not, is there any residual disability shown at any point during the course of the claim (2001 to present) attributable to the healed duodenal ulcers?
d. Is it at least as likely as not that the duodenal ulcers noted as healed in November 2001 actually arose during the Veteran's period of active duty from 1978 through 2000, even though the disorder was not identified during service?

A rationale for all opinions expressed should be provided.  If a new examination is deemed necessary, one should be scheduled. 

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


